Title: To Benjamin Franklin from Henry Laurens, 4 April 1783
From: Laurens, Henry
To: Franklin, Benjamin



Sir,London 4th April 1783.
I had the honor of recieving your letter of the 20th. Ulto. on the 31st.
It affords me great satisfaction to recieve your favorable sentiments respecting my transient Residence on this Spot, I might have selected a place more agreeable to my health and tranquility and less expensive to my pocket. I have not been quite idle nor quite unsuccessful in my Endeavours to promote the honor and interest of our Country.
I have displayed the error of calling Men [loyal], whose fears or whose Avarice prompted some of them to act on both sides, restrained others to a mean and shuffling Neutrality, others again who by maliciously blowing a Spark, which but for them might have been happily extinguished, have involved this Kingdom in Disgrace and almost Ruin.
Mr Pitt told the House of Commons, the Commissioners at Paris were well pleased with the outlines of the Provisional Bill, the one in London smiled at the Report, and said he could trust his Colleagues; it was pretty notorious that he had been on the reserve save now and then dropping a cautionary Hint to beware of the old Error of legislating for the United States. My Opinion had been often asked, but for the most obvious Reasons I declined an interference. At length I framed an American Bill for regulating Commerce with great Britain, and held it up to the proper Characters as a Mirror, from that time, the 22d March their own Bill which was to have been finished on the 23d. has slept with very little interruption. You will recieve a Copy of the American Bill enclosed which I presented as coming by an expeditious Courier in five Days.
Government as ’tis called is again restored to Great Britain an administration is formed— An Administration which presents to me a prospect of doing Business with us immediately & effectually. I shall know more of this Matter before I Seal, meaning presently to pay Compliments of Congratulation.

The acquiescence of Spain in the Boundary lines is excellent, tho’ I believe very mortifying to some folks here, who I have every reason to believe harboured intentions of renewing the Quarrel.
I am as much at a loss as you are, to know what Employment can be found for Mediators, probably tis only “Talk,” but if they come, We must meet them; our Ground is fair.
I have now transmitted to Mr Adams such proofs of Mr. Jenings’s dishonor as will certainly induce our Colleague to think him a very unfit person for a confidential friend in the Business of the United States.
My Son and Daughter desire to join with me in respectful Compliments and every good Wish to yourself & Mr. Franklin. We shall prepare to morrow for paying a Visit to Passy. I fancy Mr. Oswald will not be of our party a letter which I herewith forward from our friend Mr Hartley will probably clear up that point.
I have the Honor to be With the most affectionate Esteem & Regard sir, your obedient and very humble servant,
Henry Laurens,


PS. I have had a Conference with Mr. Fox—reserving neither to Commit nor pledge myself for any opinion I might give. Mr. Fox discoverd a disposition to proceed to business with us with Liberality & effect, I urged the necessity of concluding the definitive Treaty & withdrawing the British Forces from the United States, without delay— In answer to supposed difficulties in obtaining Transport Ships, I proposed the Troops to be removed to Long or Staten Island—& added, that we might not insist upon Hostages for their peaceable behavior & final removal, tho’ some powers would. That the State of New York ought immediately to be put in possession of the City & Port— Upon the whole the Secretary of State asked if he might Report, “that I believed there was a disposition & powers on the part of the American Commissioners to open an intercourse & Commerce of terms of reciprocity without delay—” I assented as my belief & opinion— I hope for the honor of saluting you within ten days.— Be pleased Sir to communicate this PS. to Mr. Adams & Mr Jay.
H L.
His Excellency Doctor Franklin Passy,

